Title: From Alexander Hamilton to Charles Lee, 18 January 1792
From: Hamilton, Alexander
To: Lee, Charles



Treasury DepartmentJanuary 18 1792.
Sir

Sufficient time having been given to the owners and commanders of vessels to provide regular manifests, according to the last collection law, I am of opinion that the clauses you refer to should now be enforced. You will do well to let this idea be communicated immediately among the Gentlemen in Trade, as the season admits of their taking measures to make it known. Their possessing the Pilots of hand bills containing an extract from the law to inform their Captains when they are met with on the coast, or in the Bay, would be an useful step.
I observe your intimations in regard to a table of fees &c which will be under consideration with the new Coasting law.
The Surveyor of your district has written to me upon the subject of a person, who should be authorised by you to aid him in the admeasurement of vessels. This appointment you will perceive is attended with no expence to the United States. No provis⟨ion⟩ for the compensation of such a person being made, the wages he receives will be defrayed by the Surveyor out of his emoluments. It should seem therefore, if he wants such assistance, and the person he recommends to you is unexceptionable, that it might be well to appoint him. But as I do not know particularly how the matter is circumstanced, I should be glad to receive information, if objections occur to you.
The Inspectors of the Customs, on those days when they are actually employed under the Inspector of the Revenue for your port, are to be allowed by you daily pay as in the Customs: but no person is to be compensated for his hire in the Customs on any day in which he shall be engaged in the Revenue business.
I am, Sir, with great consideration,  Your Most Obed Servant.

Alexander Hamilton
Charles Lee, Esquire,Alexandria.

